1
2
3
4
5
6
7
8                              UNITED STATES DISTRICT COURT
9                            SOUTHERN DISTRICT OF CALIFORNIA
10
11   BRETT PIVORIUNAS,                               Case No.: 18-CV-1159-W-WVG
12                                      Plaintiff,
                                                     ORDER ON DEFENDANT’S EX
13   v.                                              PARTE APPLICATION SEEKING
                                                     TO EXTEND FACT DISCOVERY
14   BMW OF NORTH AMERICA, LLC,
                                                     CUT-OFF
15                                    Defendant.
16
17         On June 14, 2019, Plaintiff Brett Pivoriunas (“Plaintiff”) and Defendant BMW of
18   North America, LLC (“Defendant”) telephonically appeared before this Court regarding
19   Defendant’s ex parte application seeking to extend the fact discovery cut-off in this matter.
20   As detailed during the hourlong conference and summarized below, the Court denies
21   Defendant’s ex parte application in its entirety.
22         At all times, Defendant was obligated to diligently engage in discovery to ensure its
23   compliance with the operative scheduling order. Fed. R. Civ. Proc. 16(b)(4) (“a schedule
24   may be modified only for good cause and with the judge’s consent”); Johnson v. Mammoth
25   Recreations, Inc., 975 F.2d 604, 609 (9th Cir. 1992) (“Rule 16(b)’s ‘good cause’ standard
26   primarily considers the diligence of the party seeking the amendment”). It follows that
27   Defendant needed to timely identify proper deponents and provide reasonable notice of its
28   intent to depose Plaintiff.

                                                1
                                                                                 18-CV-1159-W-WVG
1
2          As a threshold matter, Defendant’s admission that it could have noticed Plaintiff’s
3    deposition earlier belies its proffered argument that it diligently sought discovery.
4    Defendant failed to comply with foundational discovery principles by unilaterally noticing
5    Plaintiff’s deposition on the eve of the fact discovery cut-off despite knowing that
6    Plaintiff’s counsel was unavailable that very day. The law makes clear that carelessness is
7    incompatible with a finding of diligence and offers no reason for a grant of relief. Zivkovic
8    v. S. Cal. Edison Co., 302 F.3d 1080, 1087–88 (9th Cir. 2002) (finding that a party moving
9    to modify the pretrial scheduling order to extend discovery was not diligent and thus failed
10   to demonstrate good cause in part because the party did not seek to modify the scheduling
11   order until four months after it was issued); Matrix Motor Co. v. Toyota Jidosha Kabushiki
12   Kaisha, 218 F.R.D. 667, 671 (C.D. Cal. 2003) (denying motion to reopen discovery and
13   modify scheduling order because plaintiff failed to show diligence).
14         The Court’s inquiry ends upon its finding that Defendant was not diligent. Johnson,
15   975 F.2d at 609 (“Although the existence or degree of prejudice to the party opposing the
16   modification might supply additional reasons to deny a motion, the focus of the inquiry is
17   upon the moving party’s reasons for seeking modification”); Zivkovic, 320 F.3d at 1087.
18   Accordingly, the Court denies Defendant’s ex parte application in its entirety.
19         IT IS SO ORDERED.
20   Dated: June 14, 2019
21
22
23
24
25
26
27
28

                                               2
                                                                                 18-CV-1159-W-WVG
